Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Response to Amendment
Applicant’s Amendment, filed December 3, 2021, has been fully considered and entered.  Accordingly, Claims 21-40 are pending in this application.  Claims 21, 29, and 38 are independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (PG Pub. No. 2010/0211618 A1), and further in view of Finkler (PG Pub. No. 2016/0092484 A1).
Regarding Claim 21, Anderson discloses a system for improving the bandwidth usage of a communications network comprising:
a historian (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data);
one or more non-transitory computer readable mediums (see Anderson, paragraph [0070], where the storage media 918 may include a computer-readable storage medium having stored therein particular computer software or data); and
one or more processors (see Anderson, paragraph [0069], for processor 904), wherein the one or more non-transitory computer readable mediums comprise:
a summary database (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data);
one or more summary tags (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data);
one or more source values (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data); and
wherein the one or more summary tags comprises a statistical representation of the one or more source data values for a summarization cycle duration (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data);
computer executable instructions (see Anderson, paragraph [0069], where computing system 900 can also include a main memory 908 … for storing information and instructions to be executed by processor 904), wherein the computer executable instructions cause the processor to:
generate the one or more summary tags from the source data values and store the one or more summary tags in the summary database (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data; see also paragraph [0044], where at block 308 storage element corresponding to the received time series data value is identified based on the associated timestamp; the time series data value is then added to the value stored in the storage element corresponding to the received time series data value);
receive a data query comprising a query cycle duration from a data query source (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207);
compare the query cycle duration with the summarization cycle duration (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207); and
return to the data query source, based on the comparison, one or more of:
the one or more source data values,
the one or more summary tags, or
a combination of the one or more source data values and one or more summary tags (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207).
Anderson does not disclose a source database for storing the source data values.  Finkler discloses a source database for storing the source data values (see Finkler, paragraph [0041], where processing proceeds to step S260, where storage control mod 304 stores the payload data and associated timestamps to persistent storage 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson with Finkler for the benefit of processing time series data that arrives out of chronological order for ingestion into a time series database (see Finkler, paragraph [0042]).
Regarding Claim 23, Anderson in view of Finkler discloses the system of Claim 21,
wherein the query cycle duration comprises a query start time and a query end time (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207);
wherein the one or more summary data values each comprise a summary start time and a summary end time (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207); and
wherein at least one of the one or more summary tags are returned when both the query start time and query end time is aligned with the summary start time and the summary end time, (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207).
Claims 22, 24-26, and 28-40 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Finkler as applied to Claims 21 and 23 above, and further in view of Adiba (PG Pub. No. 2011/0153603 A1).
Regarding Claim 22, Anderson in view of Finkler discloses the system of Claim 21, wherein:
 wherein the query cycle duration comprises a query start time and a query end time (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207);
wherein the one or more summary tags each comprise a summary start time and a summary end time (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207); and
Anderson does not disclose wherein at least one of the one or more source data values are returned when the query start time is misaligned with the summary start time, and/or when the query end time is misaligned with the summary end time.  Adiba discloses wherein at least one of the one or more source data values are returned when the query start time is misaligned with the summary start time, and/or when the query end time is misaligned with the summary end (see Adiba, paragraph [0029], where data sampling in other periods may be constructed from any higher-resolution sample as appropriate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson with Adiba for the benefit of aggregating time series data by metric (see Adiba, Abstract).
Regarding Claim 24, Anderson in view of Finkler discloses the system of Claim 21, wherein:
wherein the query cycle duration comprises a query start time and a query end time (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207);
wherein the one or more summary tags each comprise a summary start time and a summary end time (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207); and
at least one of each of the one or more summary tags comprise a summary start time and a summary end time within the query cycle duration (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207).
Anderson does not disclose wherein the combination of the one or more source data values and the one or more summary data values are returned when the query start time is Adiba discloses wherein the combination of the one or more source data values and the one or more summary data values are returned when the query start time is misaligned with at least one of each summary start time, and/or when the query end time is misaligned with at least one of each summary end time (see Adiba, paragraph [0029], where lower resolutions can be filled in using data from higher resolutions … data sampling in other periods may be constructed from any higher-resolution sample as appropriate; see also paragraph [0033], where previously received data can be used to backfill).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson with Adiba for the benefit of aggregating time series data by metric (see Adiba, Abstract).
Regarding Claim 25, Anderson in view of Finkler discloses the system of Claim 21,
wherein the query cycle duration comprises a query start time and a query end time (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207);
wherein the one or more summary data values each comprise a summary start time and a summary end time (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207); and
wherein the one or more summary tags are returned when both the query start time and the query end time is aligned with the summary start time and the summary end time, (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207).
Anderson does not disclose wherein the one or more source data values are returned when the query start time is misaligned with the summary start time, and/or when the query end time is misaligned with the summary end time.  Adiba discloses wherein the one or more source data values are returned when the query start time is misaligned with the summary start time, and/or when the query end time is misaligned with the summary end time (see Adiba, paragraph [0029], where lower resolutions can be filled in using data from higher resolutions … data sampling in other periods may be constructed from any higher-resolution sample as appropriate; see also paragraph [0033], where previously received data can be used to backfill).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson with Adiba for the benefit of aggregating time series data by metric (see Adiba, Abstract).
Regarding Claim 26, Anderson in view of Finkler discloses the system of Claim 25, wherein the computer executable instructions further cause the processor to:
retrieve at least one of the one or more summary tags that comprise a summary start time and summary end time within the query cycle duration (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207).
Anderson does not disclose:
retrieve at least one of the one or more source data values that have a source time greater than or equal to the query start time and less than or equal to the summary start time within the query cycle duration;
retrieve the one or more source data values that have a source time less than or equal to the query end time and greater than or equal to the summary end time within the query cycle duration; and
return the combination of all the retrieved one or more summary tags and the one or more source data values to the query source.
Adiba discloses:
retrieve at least one of the one or more source data values that have a source time greater than or equal to the query start time and less than or equal to the summary start time within the query cycle duration (see Adiba, paragraph [0029], where lower resolutions can be filled in using data from higher resolutions … data sampling in other periods may be constructed from any higher-resolution sample as appropriate; see also paragraph [0033], where previously received data can be used to backfill);
retrieve the one or more source data values that have a source time less than or equal to the query end time and greater than or equal to the summary end time within the query cycle duration (see Adiba, paragraph [0029], where lower resolutions can be filled in using data from higher resolutions … data sampling in other periods may be constructed from any higher-resolution sample as appropriate; see also paragraph [0033], where previously received data can be used to backfill); and
return the combination of all the retrieved one or more summary tags and the one or more source data values to the query source (see Adiba, paragraph [0029], where lower resolutions can be filled in using data from higher resolutions … data sampling in other periods may be constructed from any higher-resolution sample as appropriate; see also paragraph [0033], where previously received data can be used to backfill).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson with Adiba for the benefit of aggregating time series (see Adiba, Abstract).
Regarding Claim 28, Anderson in view of Finkler discloses the system of Claim 25,
wherein the summary start time and end time define a time frame for each summary tag (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207); and
wherein the computer executable instructions further cause the processor to return the identified one or more summary tags to the query source (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207).
Anderson does not disclose:
identify if the one or more summary data values comprises a time frame that the query start time falls therebetween; and
identify if the one or more summary data values comprises a time frame that the query end time falls therebetween.
Adiba discloses:
identify if the one or more summary data values comprises a time frame that the query start time falls therebetween (see Adiba, paragraph [0029], where lower resolutions can be filled in using data from higher resolutions … data sampling in other periods may be constructed from any higher-resolution sample as appropriate; see also paragraph [0033], where previously received data can be used to backfill); and
identify if the one or more summary data values comprises a time frame that the query end time falls therebetween (see Adiba, paragraph [0029], where lower resolutions can be filled in using data from higher resolutions … data sampling in other periods may be constructed from any higher-resolution sample as appropriate; see also paragraph [0033], where previously received data can be used to backfill).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson with Adiba for the benefit of aggregating time series data by metric (see Adiba, Abstract).
Regarding Claim 29, Anderson discloses a system for improving bandwidth comprising:
a historian system comprising one or more processors and one or more non-transitory computer readable mediums, a metadata server, a retrieval component, a summary database (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data), and
wherein the retrieval component is configured and arranged to receive a query, locate a requested data from the query, perform data processing, and return a result (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207);
wherein the query comprises a query cycle duration (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207);
wherein the summary database comprises one or more summary tags (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207);
wherein the metadata server is configured and arranged to store and provide to the retrieval component metadata about which of a plurality of source tags stored in the source database correspond to a plurality of summary tags stored in the summary database, respectively (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207);
wherein the retrieval component is configured to determine if at least one of the one or more summary tags has a summarization cycle duration that includes a start and/or and time within the query cycle duration (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207),
wherein the retrieval component is configured to determine whether a start and/or end time of the query cycle duration is aligned with a start and/or end time of the summarization cycle duration (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207); and
wherein the one or more summary tags comprise a statistical representation of the one or more source data values for the summarization cycle duration (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data).
Anderson does not disclose a source database for storing the source data values, wherein the source database comprises one or more source data values and one or more source tags, wherein when the query cycle duration includes a start and/or end time that is misaligned with the summarization cycle, the retrieval component retrieves the summarization tags from the summary database that include a summarization cycle duration that falls between the misaligned start and/or end time.  Anderson does not disclose a source database for storing the source data values.  Finkler discloses a source database for storing the source data values (see Finkler, paragraph [0041], where processing proceeds to step S260, where storage control mod 304 stores the payload data and associated timestamps to persistent storage 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson with Finkler for the benefit of processing time series data that arrives out of chronological order for ingestion into a time series database (see Finkler, paragraph [0042]).
Anderson in view of Finkler does not disclose wherein when the query cycle duration includes a start and/or end time that is misaligned with the summarization cycle, the retrieval component retrieves the summarization tags from the summary database that include a summarization cycle duration that falls between the misaligned start and/or end time.  Adiba discloses wherein when the query cycle duration includes a start and/or end time that is misaligned with the summarization cycle, the retrieval component retrieves the summarization tags from the summary database that include a summarization cycle duration that falls between the misaligned start and/or end time (see Adiba, paragraph [0029], where lower resolutions can be filled in using data from higher resolutions … data sampling in other periods may be constructed from any higher-resolution sample as appropriate; see also paragraph [0033], where previously received data can be used to backfill).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson and Finkler with Adiba for the benefit of aggregating time series data by metric (see Adiba, Abstract).
Regarding Claim 30, Anderson in view of Finkler discloses the system of Claim 29,
wherein the retrieval component determines how many of the one or more summary tags have a summarization cycle within the query cycle (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207).
Anderson does not disclose wherein the retrieval component determines whether to return at least one of the one or more summary tags, at least one of the one or more source data values, or a combination of at least one of the one or more summary tags and at least one of the one or more source data values.  Adiba discloses wherein the retrieval component determines whether to return at least one of the one or more summary tags, at least one of the one or more source data values, or a combination of at least one of the one or more summary tags and at least one of the one or more source data values (see Adiba, paragraph [0029], where lower resolutions can be filled in using data from higher resolutions … data sampling in other periods may be constructed from any higher-resolution sample as appropriate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson with Adiba for the benefit of aggregating time series data by metric (see Adiba, Abstract).
Regarding Claim 31, Anderson in view of Finkler
a replication component (see Anderson, paragraph [0067], where various features may be included in whole or in part with a common server device, server system or provider network (e.g., a common backend), or the like; conversely, individually shown devices may comprise multiple devices and be distributed over multiple locations).
Anderson does not disclose wherein the replication component is configured and arranged to replicate source data values in the source database and transfer the replicated source data values to the retrieval component; and/or wherein the replication component is configured and arranged to replicate the summary tags and transfer the replicated summary tags to the retrieval component.  Adiba discloses wherein the replication component is configured and arranged to replicate source data values in the source database and transfer the replicated source data values to the retrieval component; and/or wherein the replication component is configured and arranged to replicate the summary tags and transfer the replicated summary tags to the retrieval component (see Adiba, paragraph [0029], where lower resolutions can be filled in using data from higher resolutions … data sampling in other periods may be constructed from any higher-resolution sample as appropriate; see also paragraph [0033], where previously received data can be used to backfill).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson with Adiba for the benefit of aggregating time series data by metric (see Adiba, Abstract).
Regarding Claim 32, Anderson in view of Finkler discloses the system of Claim 29,
Anderson does not disclose wherein when the query cycle duration includes a start and/or end time that is misaligned with the summarization cycle, the retrieval component retrieves from the source database one or more source data values that include a source tag that is outside the summarization cycle duration and within the query cycle duration.  Adiba discloses wherein when the query cycle duration includes a start and/or end time that is misaligned with the summarization cycle, the retrieval component retrieves from the source database one or more source data values that include a source tag that is outside the summarization cycle duration and (see Adiba, paragraph [0029], where lower resolutions can be filled in using data from higher resolutions … data sampling in other periods may be constructed from any higher-resolution sample as appropriate; see also paragraph [0033], where previously received data can be used to backfill).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson with Adiba for the benefit of aggregating time series data by metric (see Adiba, Abstract).
Regarding Claim 33, Anderson in view of Finkler discloses the system of Claim 32, the one or more non-transitory computer readable mediums further comprise instructions that when executed by the one or more processors implement
a replication component (see Anderson, paragraph [0067], where various features may be included in whole or in part with a common server device, server system or provider network (e.g., a common backend), or the like; conversely, individually shown devices may comprise multiple devices and be distributed over multiple locations);
a first historian (see Anderson, paragraph [0067], where various features may be included in whole or in part with a common server device, server system or provider network (e.g., a common backend), or the like; conversely, individually shown devices may comprise multiple devices and be distributed over multiple locations); and
a second historian (see Anderson, paragraph [0067], where various features may be included in whole or in part with a common server device, server system or provider network (e.g., a common backend), or the like; conversely, individually shown devices may comprise multiple devices and be distributed over multiple locations);
wherein the replication component is configured and arranged to replicate source data values in the source database and transfer the replicated source data values from the first historian to the second historian (see Anderson, paragraph [0067], where various features may be included in whole or in part with a common server device, server system or provider network (e.g., a common backend), or the like; conversely, individually shown devices may comprise multiple devices and be distributed over multiple locations); and/or
wherein the replication component is configured and arranged to transfer the summary tags from the first historian to the second historian; and/or
wherein the replication component is configured and arranged to replicate source data values in the source database and transfer the replicated source data values to the retrieval component; and/or
wherein the replication component is configured and arranged to replicate the summary tags and transfer the replicated summary tags to the retrieval component.
Regarding Claim 34, Anderson in view of Finkler discloses the system of Claim 33,
wherein the replication component (see Anderson, paragraph [0067], where various features may be included in whole or in part with a common server device, server system or provider network (e.g., a common backend), or the like; conversely, individually shown devices may comprise multiple devices and be distributed over multiple locations) is configured and arranged to generate the statistical representation (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data); and
wherein the replication component is configured to store the summary tag in the summary database (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data; see also paragraph [0044], where at block 308 storage element corresponding to the received time series data value is identified based on the associated timestamp; the time series data value is then added to the value stored in the storage element corresponding to the received time series data value).
Regarding Claim 35, Anderson in view of Finkler
 wherein the retrieval component determines how many of the one or more summary tags have a summarization cycle within the query cycle (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207).
Anderson does not disclose wherein the retrieval component determines whether to return at least one of the one or more summary tags, at least one of the one or more source data values, or a combination of at least one of the one or more summary tags and at least one of the one or more source data values.  Adiba discloses wherein the retrieval component determines whether to return at least one of the one or more summary tags, at least one of the one or more source data values, or a combination of at least one of the one or more summary tags and at least one of the one or more source data values (see Adiba, paragraph [0029], where lower resolutions can be filled in using data from higher resolutions … data sampling in other periods may be constructed from any higher-resolution sample as appropriate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson with Adiba for the benefit of aggregating time series data by metric (see Adiba, Abstract).
Regarding Claim 36, Anderson in view of Finkler discloses the system of Claim 35, wherein the first historian and the second historian comprise a single computer comprising at least one of the one or more one or more processors and at least one of the one or more non-transitory computer readable mediums (see Anderson, paragraph [0069], where computing system 900 can also include a main memory 908 … for storing information and instructions to be executed by processor 904).
Regarding Claim 37, Anderson in view of Finkler discloses the system of Claim 36, wherein wherein the metadata server, the retrieval component, the summary database, the replication component, (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data).
Regarding Claim 38, Anderson discloses a method for improving bandwidth comprising providing:
a historian (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data);
one or more non-transitory computer readable mediums (see Anderson, paragraph [0070], where the storage media 918 may include a computer-readable storage medium having stored therein particular computer software or data); and
one or more processors (see Anderson, paragraph [0069], for processor 904), wherein the one or more non-transitory computer readable mediums comprise:
a summary database (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data);
one or more summary tags (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data); 
one or more source values (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data); and
wherein the one or more summary tags comprises a statistical representation of the one or more source data values for a summarization cycle duration (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data);
computer executable instructions (see Anderson, paragraph [0069], where computing system 900 can also include a main memory 908 … for storing information and instructions to be executed by processor 904), wherein the computer executable instructions cause the processor to:
generate the one or more summary tags from the source data values and store the one or more summary tags in the summary database (see Anderson, paragraph [0013], where Figs. 6A-C illustrate an exemplary process for storing averages of time series data; see also paragraph [0044], where at block 308 storage element corresponding to the received time series data value is identified based on the associated timestamp; the time series data value is then added to the value stored in the storage element corresponding to the received time series data value);
receive a data query comprising a query cycle duration from a data query source (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207);
compare the query cycle duration with the summarization cycle duration (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207); and
return to the data query source, based on the comparison, one or more of:
the one or more source data values,
the one or more summary tags, or
a combination of the one or more source data values and one or more summary tags (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207).
Anderson does not disclose a source database for storing the source data values.  Finkler discloses a source database for storing the source data values (see Finkler, paragraph [0041], where processing proceeds to step S260, where storage control mod 304 stores the payload data and associated timestamps to persistent storage 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson with Finkler for the benefit of processing time series data that arrives out of chronological order for ingestion into a time series database (see Finkler, paragraph [0042]).
Anderson in view of Finkler does not disclose wherein at least one of the one or more source data values are returned when the query start time is misaligned with the summary start time, and/or when the query end time is misaligned with the summary end time.  Adiba discloses wherein at least one of the one or more source data values are returned when the query start time is misaligned with the summary start time, and/or when the query end time is misaligned with the summary end time (see Adiba, paragraph [0029], where data sampling in other periods may be constructed from any higher-resolution sample as appropriate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson and Finkler with Adiba for the benefit of aggregating time series data by metric (see Adiba, Abstract).
Regarding Claim 39, Anderson in view of Finkler discloses the system of Claim 38, wherein:
wherein the query cycle duration comprises a query start time and a query end time (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207);
wherein the one or more summary data values each comprise a summary start time and a summary end time (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207); and
wherein at least one of the one or more summary tags are returned when both the query start time and query end time is aligned with the summary start time and the summary end time, respectively (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207).
Anderson does not disclose Anderson does not disclose wherein at least one of the one or more source data values are returned when the query start time is misaligned with the summary start time, and/or when the query end time is misaligned with the summary end time.  Adiba discloses wherein at least one of the one or more source data values are returned when the query start time is misaligned with the summary start time, and/or when the query end time is misaligned with the summary end time (see Adiba, paragraph [0029], where data sampling in other periods may be constructed from any higher-resolution sample as appropriate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson with Adiba for the benefit of aggregating time series data by metric (see Adiba, Abstract).
Regarding Claim 40, Anderson in view of Finkler discloses the system of Claim 38, wherein the computer executable instructions further cause the processor to perform the steps of:
retrieve at least one of the one or more summary tags that comprise a summary start time and summary end time within the query cycle duration (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207).
Anderson does not disclose:
retrieve at least one of the one or more source data values that have a source time greater than or equal to the query start time and less than or equal to the summary start time within the query cycle duration;
retrieve the one or more source data values that have a source time less than or equal to the query end time and greater than or equal to the summary end time within the query cycle duration; and
return the combination of all the retrieved one or more summary tags and the one or more source data values to the query source.
Adiba discloses:
retrieve at least one of the one or more source data values that have a source time greater than or equal to the query start time and less than or equal to the summary start time within the query cycle duration (see Adiba, paragraph [0029], where lower resolutions can be filled in using data from higher resolutions … data sampling in other periods may be constructed from any higher-resolution sample as appropriate; see also paragraph [0033], where previously received data can be used to backfill);
retrieve the one or more source data values that have a source time less than or equal to the query end time and greater than or equal to the summary end time within the query cycle duration (see Adiba, paragraph [0029], where lower resolutions can be filled in using data from higher resolutions … data sampling in other periods may be constructed from any higher-resolution sample as appropriate; see also paragraph [0033], where previously received data can be used to backfill); and
return the combination of all the retrieved one or more summary tags and the one or more source data values to the query source (see Adiba, paragraph [0029], where lower resolutions can be filled in using data from higher resolutions … data sampling in other periods may be constructed from any higher-resolution sample as appropriate; see also paragraph [0033], where previously received data can be used to backfill).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson with Adiba for the benefit of aggregating time series data by metric (see Adiba, Abstract).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, and Finkler, as applied to Claims 21 and 23 above, and further in view of Kim (PG Pub. No. 2016/025381 A1).
Regarding Claim 27, Anderson in view of Finkler discloses the system of Claim 25, wherein the computer executable instructions further cause the processor to:
return the one or more summary data values to the query source (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207);
wherein the aligned query start time aligns with the summary start time of at least one summary data value (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207); and
wherein the aligned query end time aligns with the summary end time of at least one summary data value (see Anderson, paragraph [0026], where storing time series data in the format illustrated by Fig. 2 allows for efficient retrieval of data; for example, if a user requests time series data over the time period from 1pm to 1:30pm a processor may simply retrieve the data value associated with segment 219 from a database instead of having to retrieve and add the data values associated with segments 204-207).
Anderson does not disclose replace the query start time and the query end time with an aligned query start time and aligned query end time, respectively.  Kim discloses replace the query start time and the query end time with an aligned query start time and aligned query end time, respectively (see Kim, paragraph [0014], where any appropriate type of materialized representation may be used in accordance with the principles described herein … the naive approach proceeds by comparing the query time series segment with each of the candidate segments in each time series. When comparing, the approach computes the distance between the query segment and each candidate segment and keeps track of the segment with the smallest distance. If k most similar segments are sought, then the segment with the k least distances are maintained and returned after all the segments are examined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Anderson with Kim for the benefit of retrieving best fit time segments in response to a time series data query (see Kim, paragraph [0014]).
Response to Arguments
Applicant’s Arguments, filed December 3, 2021, have been fully considered, but are moot in light of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        






















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161